PER CURIAM.
Henry Andre Redfern seeks to appeal the district court’s order denying his mo*204tion filed under 28 U.S.CA. § 2255 (West Supp.2000). We have reviewed the record and the district court’s opinion and find no reversible error. Accordingly, we deny a certificate of appealability and dismiss the appeal on the reasoning of the district court. United States v. Redfern, Nos. CR-98-567; CA-00-1335-17-0 (D.S.C. Oct. 11, 2000). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.